Title: From George Washington to Major General Benedict Arnold, 20 January 1778
From: Washington, George
To: Arnold, Benedict



Dr Sir
Head Qrs Valley Forge Jany [20] 1778

Inclosed you will receive a Commission, by which you will find, that you are restored to the rank you claim in the line of the Army. This I transmit by direction of Congress and in pursuance of their Resolution of the 29th of November. The situation of my papers & the want of Blank Commissions prevented me doing it before.
May I venture to ask whether you are upon your Legs again—and if you are not, may I flatter myself that you will be soon? There is none who wishes more sincerely for this event than I do, or who will receive the information with more pleasure. I shall expect a favourable account upon the subject. And as soon as your situation will permit, I request that you will repair to this Army, It being my earnest wish to have your services the ensuing Campaign. In hopes of this, I have set you down in an Arrangement now under consideration, and for a Command which, I trust will be agreable to yourself & of great advantage to the public.
I have nothing of importance to inform you of in the Military line, that is new or interesting. The Enemy still remain in possession of philadelphia and have secured themselves by a strong chain of Redoubts, with Intrenchments of communication from Schuylkill to Delaware. We on our part have taken post on the West side of the former about Twenty miles from the City, and with much ⟨p⟩ains & industry have got the Troops tolerably well covered in Huts. We have to regret that we are not in more comfortable Quarters, but these could not be found unless we had retired to the Towns in the more interior part of the State; The consequen⟨ces⟩ of which would have been distress to the virtuous Citizens of philadelphia who had fled thither for protection, & the exposure of a considerable tract of fertile Country to ravage & ruin. I am Dr Sir with great esteem & reg⟨ard⟩ Yr Most Obedt servant

Go: W—g—t⟨-⟩

